Citation Nr: 0716908	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain with spondylosis and limitation of motion, currently 
rated 20 percent disabling as an orthopedic disability.

2.  Entitlement to an increased rating for chronic low back 
pain, with left sciatic syndrome, currently rated 20 percent 
disabling as a neurologic disability.

3.  Entitlement to an effective date prior to September 23, 
2002, for the grant of separate ratings for orthopedic and 
neurologic disabilities relating to chronic low back pain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 and later rating 
decisions by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO). 


FINDINGS OF FACT

1.  The low back orthopedic symptomatology is manifested by 
limitation of motion and pain; favorable ankylosis or forward 
flexion limited to 30 degrees or less is not demonstrated.

2.  The low back neurologic symptomatology is equivalent to 
no more than moderate incomplete paralysis of the sciatic 
nerve.

3.  VA issued a Final Rule effective September 23, 2002, 
which allowed for separate ratings for orthopedic and 
neurologic disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic low back pain with spondylosis and limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).

2.  The criteria for a rating in excess of 20 percent for 
chronic low back pain, with left sciatic syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 8520 (2006).

3.  An effective date earlier than September 23, 2002, for 
the grant of a separate ratings for orthopedic and neurologic 
disabilities relating to chronic low back pain is not 
warranted..  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, March 2005, 
and March 2006; rating decisions in October 2003 and May 
2005; and statements of the case in June 2004 and January 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

INCREASED EVALUATIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45. 

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.



Chronic low back pain with spondylosis and limitation of 
motion as an orthopedic disability

The RO has assigned a 20 percent rating for the veteran's 
service-connected chronic low back pain with limitation of 
motion under Diagnostic Code 5242.  Under Diagnostic Code 
5242, the criteria for the next higher rating, 40 percent, 
are forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General 
Rating Formula for Diseases and Injuries of the Spine.

A review of the evidence to include the recent VA examination 
reports of March 2005 and April 2006 shows that the veteran 
has some limited range of motion of the low back with 
complaints of pain.  Specifically, VA examination in March 
2005 reflects complaints of radiating pain and occasional 
incapacitating flare-ups, one or two times a year. Range of 
motion of the lumbar spine was limited to 60 degrees of 
forward flexion and 20 degrees in extension.  Lateral bending 
was to 30 degrees, in both directions, and rotation to 30 
degrees in both directions.  Limiting pain was present at 45 
degrees of forward flexion.  The examiner noted that x-rays 
of the lumbar spine as well as a lumbar spine MRI were 
undertaken and that the lumbar spine MRI was unremarkable 
with evidence of minor degenerative changes at L4/5 and no 
significant disc bulging or any evidence of neural 
compression.  He added that the MRI does not provide an 
explanation for the veteran's sciatica.  He further stated 
that the veteran demonstrates mild to moderate limitation of 
motion, which during times of flare-up most likely causes an 
additional 20 degrees of limitation of motion in each 
direction.  Regarding additional functional loss, the 
examiner stated that there were no signs of fatigability, 
weakness, or lack of incoordination.  He also noted that in 
his opinion the veteran had a moderately functional disabling 
condition.  

An April 2006 VA examination noted that in the last 12 months 
the veteran had no incapacitation of flare-ups relative to 
his low back disorder.  On physical examination forward 
flexion was limited to 80 degrees.  Backward extension was to 
30 degrees as was lateral flexion and lateral rotation in 
both directions.  The examiner noted that the veteran had 
pain at 80 degrees of forward flexion, but otherwise there 
was no pain, weakness, fatigue, instability, or decrease in 
range of motion with repetition.  The examiner stated that x-
rays of the lumbar spine showed no abnormality and that an 
earlier MRI of the lumbar spine in January of 2005 showed a 
very small central disc bulge at L5-S1 with no nerve root 
compression.  Chronic lumbar strain was diagnosed 

These findings do not demonstrate impairment warranting an 
evaluation in excess of that currently assigned.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less has 
not been demonstrated as evidenced by findings of forward 
flexion to 80 degrees.  Ankylosis is clearly not shown.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 20 percent.  While the examiner at the 
March 2005 VA examination found additional functional 
limitation as a result of limiting pain, the evidence does 
not show weakness, fatigue, or instability or that the 
limiting pain results in additional limitation of function to 
30 degrees or less of thoracolumbar flexion or result in a 
condition equivalent to favorable ankylosis of the entire 
thoracolumbar spine.

Accordingly, the Board finds that the criteria have not been 
met for an increased rating for the veteran's chronic low 
back pain with spondylosis and limitation of motion pursuant 
to Diagnostic Code 5242.

Chronic low back pain, with left sciatic syndrome as a 
neurologic disability

The veteran is separately rated by the RO for sciatica under 
Diagnostic Code 5293-8520.

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve. Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  An 80 percent rating is 
warranted for complete paralysis of the nerve when the foot 
dangles and drops and there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a; DC 8520 
(2006).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

While the veteran stated that he had radiating pain in his 
left leg on VA examination in March 2006 objective evidence 
does not demonstrate the presence of any disc pathology to 
account for his sciatica.  The Board notes that on VA 
examination in March 2005 x-rays of the lumbar spine as well 
as an MRI revealed only minor degenerative changes without 
significant evidence of disc bulging or neural compression.  
The sensory examination conducted during the March 2006 
examination revealed decreased sensation along the medial 
aspect of the leg below the knee as well as on both the 
medial and lateral foot.  Deep tendon reflexes were over 2 
plus in both the knees and lower extremities.  Motor strength 
was full in all major muscle groups in both lower 
extremities.  On his most recent VA examination in April 
2006, the veteran reported no bowel or bladder complaints.  
On physical examination there was no evidence of muscle spasm 
and straight leg raising produced low back pain only at 70 
degrees, bilaterally.  His motor examination was 5/5 and 
reflexes were 1 plus and symmetric.  The veteran's examiner 
concluded after a review of the veteran's x-ray of the lumbar 
spine and earlier MRI that he could see nothing that 
accounted for the veteran's radicular symptoms and stated his 
belief that there is a component of psychological overlay 
involved.

In essence, VA examinations have failed to identify any 
objective evidence of radiculopathy or impairment of the 
sciatic nerve exclusive of complaints of pain and objective 
findings of decreased sensation.  These manifestations 
resemble no more than a moderate incomplete paralysis and 
represent sensory complaints only without objective 
corroboration.  Accordingly, the disability does not warrant 
a rating in excess of 20 percent under Diagnostic Code 8520 
for neurological impairment.

Entitlement to an effective date prior to September 23, 2002, 
for the grant of  separate ratings for orthopedic and 
neurologic disabilities relating to chronic low back pain.

The effective date of an award of service connection to a 
veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release. Otherwise, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim or a claim reopened 
after final disallowance, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a), (b)(1)(i) (West 2002); 38 C.F.R. § 
3.400 (2006).

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increased shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114 
(2006).

The RO granted service connection and a separate 20 percent 
evaluation for chronic low back pain with spondylosis and 
limitation of motion in an October 2003 rating decision, 
effective from September 23, 2002.  The RO assigned the 
effective date in question because that was the effective 
date of a final rule, allowing for separate ratings for 
neurologic disabilities separate and apart from orthopedic 
disabilities.  See Schedule for Rating Intervertebral Disc 
Syndrome, Fed. Reg. 54345-54349 (Aug. 22, 2002).  The final 
rule issued by VA was liberalizing in the sense that separate 
ratings were not specifically provided for in previous 
regulations for orthopedic and neurologic manifestations of a 
back disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Because the previous rating criteria considered both 
orthopedic and neurologic manifestations in a single rating, 
to assign separate ratings would have violated the rule 
against pyramiding.  Although the veteran's disability may be 
rated under various diagnoses, the Rating Schedule instructs 
the evaluator to avoid pyramiding.  In other words, the 
evaluation of the same disability or manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology.  Such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. 
§ 4.14.

Since the veteran was granted service connection pursuant to 
a liberalizing regulation, pursuant to 38 C.F.R. § 3.114, he 
is not entitled to an effective date prior to the effective 
date of the regulation.  Accordingly, the veteran is not 
entitled to an effective date earlier than September 23, 
2002, for the separate grant of service connection for 
chronic low back pain with spondylosis and limitation of 
motion.  See also VAOGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In summary, the Board finds that the veteran is not entitled 
to an earlier effective date than September 23, 2002, for the 
separate ratings for chronic low back pain based upon the 
separate rating or neurologic and orthopedic residuals.  In 
reaching this decision, it is determined that the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.




ORDER

An increased evaluation for chronic low back pain with 
spondylosis and limitation of motion, rated as an orthopedic 
disability, is denied.

An increased evaluation for chronic low back pain, with left 
sciatic syndrome, rated as a neurologic disability, is 
denied.

Entitlement to an effective date prior to September 23, 2002, 
for the grant of separate ratings for orthopedic and 
neurologic disabilities relating to chronic low back pain is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


